Case 21-04007-pwb        Doc 9   Filed 08/10/21 Entered 08/10/21 15:27:57      Desc Main
                                 Document      Page 1 of 6




  IT IS ORDERED as set forth below:



  Date: August 10, 2021
                                                  _________________________________

                                                            Paul W. Bonapfel
                                                      U.S. Bankruptcy Court Judge
 _______________________________________________________________




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                    ROME DIVISION

       IN RE:

      JEREMY WHITNEY ADAMS,                                 CASE NO. 19-42806-PWB

            Debtor.
                                                            CHAPTER 7

      1ST FRANKLIN FINANCIAL
      CORPORATION,

            Plaintiff,
                                                            ADVERSARY PROCEEDING
       v.                                                   NO. 21-4007-PWB

       JEREMY WHITNEY ADAMS,

            Defendant.
Case 21-04007-pwb     Doc 9      Filed 08/10/21 Entered 08/10/21 15:27:57       Desc Main
                                 Document      Page 2 of 6




                         ORDER VACATING ENTRY OF DEFAULT

            On July 14, 2021, the Clerk of Court entered default against the

     Debtor/Defendant, Jeremy Whitney Adams, based upon his failure to plead or

     otherwise defend in this dischargeability action. The Debtor requests the Court vacate

     the default so that he may defend on the merits. For the reasons stated herein, the

     Debtor’s motion is granted.

            The Plaintiff, First Franklin Financial Corporation, filed its complaint asserting

     its debt is excepted from discharge pursuant to 11 U.S.C. § 523(a)(6) on June 4, 2021.

     The Clerk issued the summons the same day and, accordingly, the Debtor’s response

     was due July 7, 2021. The Debtor did not respond, and the Plaintiff sought entry of

     default on July 13, 2021.

            The next day, July 14, 2021, two events occurred. The Clerk entered default at

     8:14 a.m. and the Debtor filed an answer to the Complaint at 9:59 a.m. A week later,

     the Debtor filed his motion to set aside the default, which the Plaintiff opposes.

            The Court may set aside entry of default for “good cause.” FED. R. CIV. P. 55(c),

     made applicable by FED. R. BANKR. P. 7055. The Court has discretion to set aside an

     entry of default. Turner Broadcasting System, Inc. v. Sanyo Elec., Inc., 33 B.R. 996

     (N.D. Ga. 1983).

            Courts consider a number of factors in determining whether “good cause” exists

     including, but not limited to, (1) whether the defaulting party presents a meritorious

     defense; (2) whether the failure to act was willful; (3) whether the defaulting party acted


                                                 2
Case 21-04007-pwb     Doc 9    Filed 08/10/21 Entered 08/10/21 15:27:57         Desc Main
                               Document      Page 3 of 6



     promptly to cure the default; (4) whether setting aside the default would prejudice the

     adversary; (5) whether there is a matter of public interest; and (6) whether the defaulting

     party has suffered a significant financial loss. Compania Interamericana Export-

     Import, S.A. v. Compania Dominicana de Aviacion, 88 F.3d 948, 951 (11th Cir. 1996).

            The Debtor’s attorney concedes that he was served with the summons and

     complaint but asserts that his failure to timely file an answer was due to a mistaken

     failure to calendar a reminder to draft and file an answer. He contends that when he

     noticed the entry of default, he immediately filed an answer. He also asserts that the

     parties’ representatives had discussed the matter and that it was “abundantly clear” that

     the Debtor contested the complaint. [Doc. 7, ¶ 5].

            The Plaintiff argues that the motion should be denied because the Debtor has not

     presented a plausible excuse for the default, he has no meritorious defense, and the

     Plaintiff will be prejudiced by having to spend time and money prosecuting an action

     where the Debtor has made denials without factual support. [Doc. 8].

            The Court concludes that good cause exists for vacating the entry of default. The

     Plaintiff sought entry of default only six days after the Debtor’s response deadline.

     While the filing of a motion for entry of default so quickly is diligent and completely

     permissible, it is, perhaps, unusual especially if the parties’ representatives had prior

     discussions. The Debtor acted promptly in filing an answer an hour and a half after he

     noticed the entry of default and later in filing the motion to vacate the default. Further,

     nothing suggests that the Debtor’s failure to respond was willful; a Debtor should not

     be penalized for his counsel’s inadvertence or mistake in these circumstances.

                                                 3
Case 21-04007-pwb     Doc 9   Filed 08/10/21 Entered 08/10/21 15:27:57          Desc Main
                              Document      Page 4 of 6



            Whether the Debtor has asserted a “meritorious defense” is a more difficult

     question. The Plaintiff contends that the Debtor’s answer fails to raise a meritorious

     defense, citing Southwest Georgia Farm Credit ACA v. Justice (In re Justice), 330 B.R.

     872, 875 (Bankr. M.D. Ga. 2005), for the proposition that “[g]eneral denials and

     conclusive statements are insufficient; the [defendant] must present a factual basis for

     his claim.”

            Rule 8 of the Federal Rules of Civil Procedure, made applicable by F ED. R.

     BANKR. P. 7008, requires that, when responding to a pleading, a party must “state in

     short and plain terms its defenses to each claim asserted against it” and “admit or deny

     the allegations asserted against it by an opposing party. FED. R. CIV. P. 8(b)(1)(A) and

     (B). In addition, a denial must “fairly respond to the substance of the allegation.” FED.

     R. CIV. P. 8(b)(2). Requiring a debtor to present something more – “a factual basis for

     his claim” - is more akin to the standard for a motion for summary judgment; that is a

     higher bar than the Federal Rules governing pleading explicitly require. See FED. R.

     CIV. P. 56(c).

            The Court concludes that the Debtor’s answer satisfies the “meritorious defense”

     element. Just like the phrase “good cause,” the phrase “meritorious defense” is not

     defined. The Court will not equate “meritorious” with “winning” or “prevailing;” it is

     more appropriate to read “meritorious” as “legitimate” or “justifiable.”

            The Debtor’s answer responds to each of the enumerated allegations in the

     Plaintiff’s complaint and raises factual disputes. The answer permits the Plaintiff to



                                                4
Case 21-04007-pwb     Doc 9    Filed 08/10/21 Entered 08/10/21 15:27:57         Desc Main
                               Document      Page 5 of 6



     identify the points of factual contention in the case, which is what all parties must do at

     this early stage of an adversary proceeding.

            Even if the Court were required to apply the heightened standard of “meritorious

     defense” that the Plaintiff advocates, it is only one factor among many that the Court

     may consider. As the Eleventh Circuit has observed, “Whatever factors are employed,

     the imperative is that they be regarded simply as a means of identifying circumstances

     which warrant the finding of ‘good cause’ to set aside a default.” Compania

     Interamericana Export-Import, S.A. v. Compania Dominicana de Aviacion, 88 F.3d

     948, 951 (11th Cir. 1996) (quoting Dierschke v. O'Cheskey, 975 F.2d 181, 184 (5th

     Cir.1992)).

            Here, the Debtor acted promptly to cure the default, the Debtor promptly filed

     an answer, and there is no true prejudice to the Plaintiff in that the case is barely two

     months old. In view of the strong public policy principle favoring resolution of a matter

     on the merits over default, the Court concludes that the Debtor should be permitted to

     defend. See In re Worldwide Web Systems, Inc., 328 F.3d 1291, 1295 (11th Cir. 2003);

     Fla. Physician's Ins. Co. v. Ehlers, 8 F.3d 780, 783 (11th Cir. 1993); In re Gibbs, 617

     B.R. 736, 742 (Bankr. N.D. Ga. 2020); In re Ali, 2018 WL 3603021 *1 (Bankr. N.D.

     Ga. 2018).

             Based on the foregoing, it is

            ORDERED that the Debtor’s motion to vacate entry of default is granted. The

     default entered July 14, 2021, is vacated.

                                        END OF ORDER

                                                  5
Case 21-04007-pwb   Doc 9    Filed 08/10/21 Entered 08/10/21 15:27:57   Desc Main
                             Document      Page 6 of 6




     This Order has not been prepared for publication and is not intended for
     publication.




     Distribution List

     Daniel L. Wilder
     Emmett L. Goodman, Jr., LLC
     Suite 800
     544 Mulberry Street
     Macon, GA 31201

     W. Jeremy Salter
     Salter Law Group, LLC
     P. O. Box 609
     Rome, GA 30162




                                            6
